                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


     REGINALD KEATON,
          Plaintiff,                                         No. 3:18-cv-483 (SRU)

           v.

     NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
          Defendant.

         RULING ON CROSS-MOTIONS FOR JUDGMENT ON THE PLEADINGS

         In this Social Security appeal, Reginald Keaton moves to reverse the decision by the

Social Security Administration (“SSA”) denying his claim for disability insurance benefits. The

Commissioner of Social Security moves to affirm the decision. Because the Administrative Law

Judge’s (“ALJ”) determination was supported by substantial evidence, I grant the

Commissioner’s motion and deny Keaton’s.


I.       Standard of Review

         The SSA follows a five-step process to evaluate disability claims. Selian v. Astrue, 708

F.3d 409, 417 (2d Cir. 2013) (per curiam). First, the Commissioner determines whether the

claimant currently engages in “substantial gainful activity.” Greek v. Colvin, 802 F.3d 370, 373

n.2 (2d Cir. 2015) (per curiam) (citing 20 C.F.R. § 404.1520(b)). Second, if the claimant is not

working, the Commissioner determines whether the claimant has a “‘severe’ impairment,” i.e.,

an impairment that limits his or her ability to do work-related activities (physical or mental). Id.

(citing 20 C.F.R. §§ 404.1520(c), 404.1521). Third, if the claimant does not have a severe

impairment, the Commissioner determines whether the impairment is considered “per se

disabling” under SSA regulations. Id. (citing 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526). If
the impairment is not per se disabling, then, before proceeding to step four, the Commissioner

determines the claimant’s “residual functional capacity” based on “all the relevant medical and

other evidence of record.” Id. (citing 20 C.F.R. §§ 404.1520(a)(4), (e), 404.1545(a)). “Residual

functional capacity” is defined as “what the claimant can still do despite the limitations imposed

by his [or her] impairment.” Id. Fourth, the Commissioner decides whether the claimant’s

residual functional capacity allows him or her to return to “past relevant work.” Id. (citing 20

C.F.R. §§ 404.1520(e), (f), 404.1560(b)). Fifth, if the claimant cannot perform past relevant

work, the Commissioner determines, “based on the claimant’s residual functional capacity,”

whether the claimant can do “other work existing in significant numbers in the national

economy.” Id. (citing 20 C.F.R. §§ 404.1520(g), 404.1560(b)). The process is “sequential,”

meaning that a petitioner will be judged disabled only if he or she satisfies all five criteria. See

id.

       The claimant bears the ultimate burden to prove that he or she was disabled “throughout

the period for which benefits are sought,” as well as the burden of proof in the first four steps of

the inquiry. Id. at 374 (citing 20 C.F.R. § 404.1512(a)); Selian, 708 F.3d at 418. If the claimant

passes the first four steps, however, there is a “limited burden shift” to the Commissioner at step

five. Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam). At step five, the

Commissioner need only show that “there is work in the national economy that the claimant can

do; he [or she] need not provide additional evidence of the claimant’s residual functional

capacity.” Id.

       In reviewing a decision by the Commissioner, I conduct a “plenary review” of the

administrative record but do not decide de novo whether a claimant is disabled. Brault v. Soc.

Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012) (per curiam); see Mongeur v. Heckler,



                                                  2
722 F.2d 1033, 1038 (2d Cir. 1983) (per curiam) (“[T]he reviewing court is required to examine

the entire record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.”). I may reverse the Commissioner’s decision “only if it is based upon

legal error or if the factual findings are not supported by substantial evidence in the record as a

whole.” Greek, 802 F.3d at 374-75. The “substantial evidence” standard is “very deferential,”

but it requires “more than a mere scintilla.” Brault, 683 F.3d at 447-48. Rather, substantial

evidence means “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Greek, 802 F.3d at 375. Unless the Commissioner relied on an incorrect

interpretation of the law, “[i]f there is substantial evidence to support the determination, it must

be upheld.” Selian, 708 F.3d at 417.

II.      Facts
         Reginald Keaton filed an application for Supplemental Security Income benefits on June

10, 2014. ALJ Decision, R. at 44. 1 In his application, Keaton alleged a disability onset date of

June 1, 2013. At the time of the alleged disability onset, Keaton was 49 years old. Keaton

identified his disability as arthritis in back, left hand injury, dislocated shoulder, neck problems,

pain in left side due to stabbing, muscle spasms in left leg, asthma, allergies, headaches, and high

cholesterol. Disability Report – Adult, from SSA, R. at 232. The SSA initially denied his claim

on July 17, 2014, and again on reconsideration on September 22, 2014, finding that Keaton’s

“condition [was] not severe enough to be considered disabling.” T16 Notice of Disapproved

Claim, R. at 148.




1
  Keaton initially filed applications for Title II Disability Insurance Benefits and SII on September 12, 2011. Prior
File-ALJ Hearing Decision, R. at 109. That decision was unfavorable to Keaton. Id. at 109-25. Keaton subsequently
filed this application.

                                                          3
        Keaton requested a hearing before an Administrative Law Judge (“ALJ”) on September

25, 2014, and a hearing was held before ALJ Louis Bonsangue on April 27, 2016. ALJ Decision,

R. at 44. At the hearing, the ALJ questioned Keaton about his conditions, work history, treatment

history, and ability to perform daily working and living functions. Tr. of ALJ Hr’g, R. at 64–103.

        Keaton responded that he walked with a cane, but that he did not have it with him the day

of the hearing because he had forgotten it. Id. at 71. Further, he testified that his girlfriend

handled laundry, cooking, shopping, and cleaning his apartment because it “bother[ed]” his back

to “bend down too much[.]” Id. at 74. Keaton stated that he did not drive. Id. at 71. He told the

ALJ that he had “muscle spasms in [his] back” and that, during the hearing, he could feel “lower

case and higher case pain from [his] neck.” Id. at 81. Keaton told the ALJ that to treat his back

pain, he took “a lot of hot baths” as well as Percocet. Id. at 81–82. He stated that he had arthritis

in his back, as well as “rotary cuff damage” to his right arm, which impeded his ability to lift

boxes in his job while loading and unloading trucks. Id. at 82. He testified that he had “a lot of

agony, and [] a lot of tingling” and that sometimes his arm would fall asleep. Id. at 84. He also

stated that he could not lift anything using his arm because his left middle finger would not bend,

and he had difficulty bending his left ring finger. Id. He also stated that his right fingers would

become numb and cramp up, and pain would shoot into his arm and shoulder. Id. at 85. He first

testified that his right leg cramped up, but pointed to his left leg. Id. He then corrected his

statement and said that his right leg cramped. Id.

        The ALJ then heard testimony from Vocational Expert Renee Jubreys, who testified that

Keaton’s prior work as truck driver helper was considered heavy work; his past work as a

sandblaster was considered medium work; and his past work as a carpenter was considered

medium work. Id. at 90–91.



                                                   4
       The ALJ asked Jubreys to consider a hypothetical individual of the same age, education,

and experience as Keaton, who was limited to performing medium exertion level work with the

following limitations: could frequently climb ramps and stairs; never climb ropes, ladders, and

scaffolds; frequently balance, but only occasionally stoop, crouch, kneel, or crawl. Tr. of ALJ

Hearing, R. at 91.

       The ALJ asked Jubreys whether that hypothetical individual could perform any of

Keaton’s prior jobs, and she testified that sandblaster was the only prior job that this hypothetical

individual could perform. Id. at 91. The ALJ then asked Jubreys whether there were other

occupations that such an individual could perform. Jubreys testified that the hypothetical

individual could work: as a hospital cleaner, with approximately 150,000 jobs in the national

economy; as a cook helper, with approximately 265,000 jobs in the national economy; and as a

hand packager, with approximately 45,000 jobs in the national economy. Id. at 92.

       The ALJ then changed the hypothetical, adding that the hypothetical individual: would be

limited to no overhead reaching of the right upper extremity, which is also the dominant arm. Id.

at 93. With this additional restriction, Jubreys testified that the hypothetical individual could still

perform work as a hospital cleaner, a cook helper, or a hand packager, but could not perform

work as a sandblaster. Id. The ALJ then changed the hypothetical again, adding that the

hypothetical individual: would be limited to frequent handling and fingering of the left upper

extremity as well. Id. at 94. Jubreys testified that the only remaining job previously listed that the

hypothetical individual could perform would be the hospital cleaner. Id. An additional job that

the hypothetical individual could perform would include: hospital food service worker, with

approximately 70,000 jobs in the national economy. Id. at 95.




                                                   5
       The ALJ then changed the hypothetical again, and asked Jubreys to consider a

hypothetical individual of the same age, education, and experience as Keaton, who was limited

to performing light exertion level work with the same limitations as in the previous hypothetical,

but adding a sit/stand option at will. Tr. of ALJ Hearing, R. at 95. With this additional sit/stand

option, Jubreys testified that the hypothetical individual could perform work as a cashier, with

approximately 82,000 in the national economy; as an office helper, with approximately 40,000 in

the national economy; and as a ticket taker, with approximately 25,000 jobs in the national

economy. Id. at 96. The ALJ then put forward a slightly different hypothetical, in which he

limited the hypothetical individual to only occasional handling and occasional fingering of the

left upper extremity, which did not rule out any of the previous three jobs. Id. at 97. The ALJ

then changed the hypothetical to limiting the individual to only occasional reaching bilaterally at

the light level, which Jubreys testified would eliminate the previous three jobs. Id. at 97–98.

Jubreys testified, however, that the following jobs could be performed: usher, with

approximately 60,000 in the national economy; school bus monitor; with approximately 20,000

jobs in the national economy; and counter clerk, with approximately 25,000 jobs in the national

economy. Id. at 99.

       On August 3, 2016, the ALJ issued an opinion in which he found that Keaton was not

“under a disability within the meaning of the Social Security Act since June 10, 2014.” ALJ

Decision, R. at 45. At the first step, the ALJ found that Keaton “ha[d] not engaged in substantial

gainful activity since June 10, 2014, the application date.” Id. at 46. At the second step, the ALJ

determined that Keaton’s impairments of “lumbar degenerative disc disease, status post right

rotator cuff repair and left hand injury” were severe impairments that caused “significant

limitations in [Keaton’s] ability to perform basic work activities.” Id.



                                                  6
       At the third step, the ALJ determined that Keaton “[did] not have an impairment or

combination of impairments that [met] or medically equal[ed] the severity of one of the listed

impairments.” ALJ Decision, R. at 47. In making this finding, the ALJ considered whether

Keaton’s upper extremity impairments met or medically equaled listing section 1.02 (major

dysfunction of the joint). Id. The ALJ found that it did not, because the record “consistently

show[ed] that [Keaton] ha[d] full strength of the upper extremities.” The ALJ also determined

that Keaton’s degenerative disc disease of the cervical and lumbar spine did not meet or

medically equal the criteria of listings 1.04 because Keaton demonstrated only minimal changes

to his cervical and lumbar spine and “no lumbar stenosis” Id. at 47–48.

       The ALJ then assessed Keaton’s residual functional capacity and found that he could

“perform medium work” with certain limitations. Id. at 48. The limitations were that Keaton:

could climb ramps and stairs frequently; could never climb ladders, ropes, and scaffolds, could

frequently balance; could occasionally stoop, crouch, kneel, and crawl; could not reach with the

dominant right upper extremity; and could perform frequent handling and fingering with the left

upper extremity. Id. at 48.

       The ALJ determined that Keaton’s “medically determinable impairments could

reasonably be expected to cause the alleged symptoms.” ALJ Decision, R. at 51. However, the

ALJ decided that “[Keaton’s] statements concerning the intensity, persistence[,] and limiting

effects of these symptoms [were] not entirely consistent with the medical evidence and other

evidence in the record.” Id.

       Because the ALJ found that Keaton was capable of making a successful adjustment to

other work, he concluded that “a finding of ‘not disabled’ [was] therefore appropriate” and

denied Keaton’s request for disability benefits. Id. at 53.



                                                  7
          Keaton requested a review of the ALJ’s decision by the SSA’s Appeals Council on

August 3, 2016. Notice of Appeals Council Action, R. at 1. The SSA Appeals Council “found no

reason . . . to review the Administrative Law Judge’s decision,” and denied Keaton’s request for

review. Id. Keaton then filed a complaint before this court urging reversal of the Commissioner’s

decision on March 21, 2018. Compl., Doc. No. 1. Keaton filed a Motion to Reverse on

November 15, 2018. Mot. Rev., Doc. No. 21. The Commissioner filed a Motion to Affirm on

February 5, 2019. Mot. Affirm, Doc. No. 24.


III.      Discussion

          Keaton seeks reversal of the Commissioner’s final decision finding that he was not

disabled and not entitled to supplemental security income (SSI) under Title XVI of the Social

Security Act. Keaton filed a motion labeled “Motion to Reverse the Decision of the

Commissioner”, Doc. No. 21, and later filed a document titled “Supporting Memorandum of

Law”, Doc. No. 23, but neither document asserts any particular arguments regarding errors made

by the ALJ. The Commissioner responds that the ALJ’s “decision is supported by substantial

evidence and is based upon the application of correct legal standards,” and should be affirmed.

Mem. Supp. Mot. Affirm, Doc. No. 24-1, at 2.

          For the reasons that follow, I affirm the decision of the Commissioner.


       A. Was the ALJ’s residual functional capacity determination supported by substantial
          evidence?

          The Commissioner argues that “the ALJ considered the totality of the evidence, including

treatment notes from Plaintiff’s primary care provider and treating nephrologist, hospital records,

radiological studies, and Plaintiff’s own statements regarding his daily activities and symptoms.

The ALJ then reasonably found that Plaintiff retained the ability to perform medium work with


                                                  8
additional limitations to account for his history of right shoulder and left hand injuries.” Mem.

Supp. Mot. Affirm, Doc. No. 24-1, at 13–14.

       Between steps three and four of the SSA’s analysis for disability claims, the ALJ must

“determine[], based on all the relevant medical and other evidence of record, the claimant’s

‘residual functional capacity,’ which is what the claimant can still do despite the limitations

imposed by his impairment.” Greek, 802 F.3d at 373 n.2 (citing 20 C.F.R. § 404.1520(b)). The

ALJ’s determination need not “perfectly correspond with” any medical source opinion. Matta v.

Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (summary order). Rather, the ALJ is “entitled to

weigh all of the evidence available to make a[] . . . finding that [is] consistent with the record as

a whole.” Id. In assessing a claimant’s residual functional capacity, SSA regulations require the

ALJ to “include a narrative discussion describing how the evidence supports each conclusion,

citing specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily

activities, observations),” as well as “discuss the [claimant]’s ability to perform sustained work

activities in an ordinary work setting on a regular and continuing basis . . . and describe the

maximum amount of each work-related activity the [claimant] can perform based on the

evidence available in the case record.” Social Security Ruling 96-8p, 1996 WL 374184, at *7.

Finally, the ALJ “must also explain how any material inconsistencies or ambiguities in the

evidence in the case record were considered and resolved.” Id.

       In making a residual functional capacity determination in the present case, ALJ

Bonsangue extensively considered Keaton’s complaints as well as his voluminous medical

records. ALJ Decision, R. at 48–50. The ALJ determined that Keaton’s “medically determinable

impairments could reasonably be expected to cause the alleged symptoms; however, [Keaton’s]

statements concerning the intensity, persistence and limiting effects of these symptoms are not


                                                  9
entirely consistent with the medical evidence and other evidence in the record.” ALJ Decision,

R. at 51.

       The ALJ determined that although Keaton sought treatment for pain and was prescribed

pain medication, a magnetic resonance imaging (MRI) showed minimal degenerative changes of

the lumbar and cervical spine. Id. at 49, citing Exhibit C13F, Progress Notes, from Burgdorf

Ambulatory Care Center, R. at 444. Dr. Keith Eigen, Keaton’s examining physician, determined

that Keaton was probably not a surgical candidate. Id. The ALJ also noted that Keaton was not

referred for physical therapy, but instead was treated solely with narcotic medications. Id. at 51.

       Regarding Keaton’s own testimony, ALJ Bonsangue noted that his credibility was

diminished for multiple reasons: first, Keaton testified that he is unable to work due to back pain

extending into his left lower extremity and upper extremity, but the medical evidence did not

support that complaint. Id. In addition, although Keaton testified that he had been prescribed a

cane, he did not bring the cane to the ALJ hearing, and his physical exams showed that he had a

normal unassisted gait. Id. (citing Exhibit C6F, PCP Office Treatment Records, from Burgdorf

Ambulatory Care Center).

       Hence, the ALJ correctly “t[ook] the claimant’s reports of pain and other limitations

into account” and “exercise[d] discretion in weighing the credibility of the claimant’s testimony

in light of the other evidence in the record.” Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010)

(per curiam). He did not, and “[was] not required to[,] accept the claimant’s subjective

complaints without question.” Id.; cf. Baladi v. Barnhart, 33 F. App’x 562, 564 (2d Cir. 2002)

(summary order) (“treating physician’s opinions . . . based upon plaintiff’s subjective

complaints of pain and unremarkable objective tests” were “not ‘well supported by medically

acceptable clinical and laboratory diagnostic techniques’” and not entitled to “controlling


                                                 10
weight”) (citing 20 C.F.R. §§ 404.1527(d)(2) , 416.927(d)(2)); Calabrese v. Astrue, 358 F.

App’x 274, 277 (2d Cir. 2009) (summary order) (“[W]here the ALJ’s decision to discredit a

claimant’s subjective complaints is supported by substantial evidence, [the court] must defer to

his findings.”).

        In short, Keaton’s case presented a significant quantity of conflicting medical and

opinion evidence, with doctors who disagreed on the nature, severity, and cause of his

symptoms. Because “[g]enuine conflicts in the medical evidence are for the Commissioner to

resolve,” the ALJ was entitled to “choose between properly submitted medical opinions” and to

consider “other substantial evidence in the record” in determining Keaton’s residual functional

capacity. See Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008); Veino v. Barnhart, 312 F.3d

578, 588 (2d Cir. 2002); Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998). The ALJ found that

Keaton “has the residual functional capacity to perform medium work” and stated that he should

not perform “frequent climbing of ramps and stairs, never climb ladders, ropes and scaffolds”,

should not perform “frequent balancing, occasional stooping, crouching, kneeling, and

crawling;” and should avoid “overhead reaching with the dominant right upper extremity and

frequent handling and fingering with the left upper extremity.” ALJ Decision, R. at 48. In

crafting those limitations, the ALJ relied on substantial evidence in the form of Keaton’s

testimony, treatment notes, and opinions by consultative and examining physicians. “[O]nce an

ALJ finds facts, [I] can reject those facts only if a reasonable factfinder would have to conclude

otherwise.” Brault, 683 F.3d at 448 (internal quotation marks omitted). Under that “very

deferential standard of review,” I consider the ALJ’s residual functional capacity finding to have

been based on “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Id. at 448; Greek, 802 F.3d at 375. Therefore, because “there is substantial



                                                11
evidence to support the determination,” I find no error with respect to the ALJ’s decision on that

point. See Selian, 708 F.3d at 417.

IV.    Conclusion
       For the reasons set forth above, I DENY Keaton’s Motion for Judgment on the Pleadings

(Doc. No. 21) and GRANT the Commissioner’s Motion to Affirm (Doc. No. 24). The clerk shall

enter judgment and close the file.

       So ordered.

Dated at Bridgeport, Connecticut, this 25th day of March 2019.




                                                            /s/ STEFAN R. UNDERHILL
                                                            Stefan R. Underhill
                                                            United States District Judge




                                                12
